Orders affirmed, with $20 costs and disbursements. No opinion. Present — Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ.; Peck, P. J., dissents and votes to reverse and deny the motion to vacate the warrant of attachment on the ground that sections 922 and 924 of the Civil Practice Act should be read together and the proceeding that was taken under section 924 served the purpose of the proceeding that would have been taken under section 922; and dissents and votes to reverse and deny the motion to stay the examination before trial and the trial of the issue of title. [See post, p. 876.]